DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 03/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 6 shows indexed 722. However, there is not reference to 722 in the Specification.  Corrected drawing sheets in compliance 

Claim Objections
Claims 19, 20, 22 and 23 objected to because of the following informalities: 
With regards to claim 19, line 3, recites “the protective unit.” Although, it is understood the claim is referring to the “plurality of protective units” as introduced in line 2. For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “the plurality of protective units.”
With regards to claim 19, line 3, recites “the anode unit.” Although, it is understood the claim is referring to the “plurality of anode units” as introduced in line 4 
With regards to claim 19, line 4, recites “the first electrode.” Although, it is understood the claim is referring to the “plurality of first electrodes” as introduced in line 3 of claim 18.  For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “plurality of first electrodes.”
With regards to claim 20, line 3, recites “the anode unit.” Although, it is understood the claim is referring to the “plurality of anode units” as introduced in line 4 of claim 1. For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “the plurality of anode units.”
With regards to claim 20, line 5, recites “the first electrode.” Although, it is understood the claim is referring to the “plurality of first electrodes” as introduced in line 3 of claim 18.  For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “plurality of first electrodes.”
With regards to claim 22, line 3, recites “the second electrode.” Although, it is understood the claim is referring to the “plurality of second electrodes” as introduced in line 2 of claim 21.  For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “plurality of second electrodes.”
With regards to claim 23, line 2, recites “filter units.” Although, it is understood the claim is referring to the “plurality of filter units” as introduced in line 5 of claim 17.  For consistency and clarity of record the Examiner suggests amending the claim to refer back to the previously introduced “plurality of second electrodes.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 18 recites the limitation "the first electrode" in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 27 recites the limitation "the anode array" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 28 recites the limitation "a step S3" in line 2, it is unclear if this is referring to a new S3 or the S3 previously introduced in claim 27?
d. Claim 30 recites the limitation "the drive backplane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 31 recites the limitation "a step S2" in line 3, it is unclear if this is referring to a new S2 or the S2 previously introduced in claim 27?
f. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 17, 23-25, 27, 31 and 32 are rejected under 35 U.S.C. 102(A)(1) as being unpatentable by Lee et al. (PG Pub 2019/0377223; hereinafter Lee).



    PNG
    media_image1.png
    607
    693
    media_image1.png
    Greyscale

	
Regarding claim 17, refer to Fig. 1 provided above, Lee teaches an organic light-emitting display screen 1 (para [0029-0078]), comprising: 
a filter substrate 111, and a color filter layer (131,161,132, 162 and 151), a cathode layer 370, an organic light-emitting layer 350 (para [0074]) and an anode array 320’s (para [0068) -sequentially formed on the filter substrate (see Fig. 1 above), the anode array comprising a plurality of anode units spaced apart from each other (see Fig. 1), the color filter layer comprising a plurality of filter units (SP1, SP2, SP3), and each of the anode units corresponding to each of the filter units (see Fig. 1).
Regarding claim 23, refer to Fig. 1 provided above, Lee teaches the color filter layer further comprises a black matrix BM formed between the adjacent filter units (SP1, SP2, SP3).
Regarding claim 24, refer to Fig. 1 provided above, Lee teaches a planarization layer 201 formed on an upper surface of the color filter layer (131,161,132, 162 and 151) (see Fig. 1).
Regarding claim 25, refer to Fig. 1 provided above, Lee teaches a water-blocking layer 380 formed between the color filter layer (131,161,132, 162 and 151) and the cathode layer 370 (see Fig. 1).
Regarding claim 27, refer to Fig. 1 provided above, Lee teaches a manufacturing method of an organic light-emitting display screen 1 (para [0029-0078]), comprising: 
S1, providing a filter substrate 111, and forming a patterned color filter layer (131,161,132,162 and 151) on the filter substrate (see Fig. 1), and the color filter layer comprising a plurality of filter units having different colors (red, green and blue); 
S2, sequentially depositing a cathode layer 370, an organic light-emitting layer 350 (para [0074]), and an anode unit material 320’s over the color filter layer (see Fig. 1); 
S3, patterning the anode unit material to form a plurality of anode units (see Fig.1) spaced apart from each other (see Fig.1), each of the anode units corresponding to each of the filter units (see Fig.1), and the plurality of anode units forming part of the anode array (the accumulation of 320’s).
Regarding claim 31, refer to Fig. 1 provided above, Lee teaches a cathode layer 370 group comprises a water-blocking layer 380 and a cathode layer 370 (see Fig. 1), 
Regarding claim 32, refer to Fig. 1 provided above, Lee teaches the step S2 (see claim 27 and claim 31) further comprises: forming a planarization layer 201 on an upper surface of the color filter layer (131,161,132, 162 and 151) (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 25 above, and further in view of Kim (PG Pub 2005/0179379; hereinafter Lee).
Regarding claim 26, refer to Fig. 1 provided above, Lee teaches the organic light-emitting display screen according to claim 25, the water-blocking layer is a thin film encapsulation layer 380 wherein the water-blocking layer is a thin film encapsulation layer (see Fig. 1). Lee does not teach the material composition of the water-blocking layer such that the”material of the water-blocking layer comprises at least one of silicon oxide, silicon nitride, and silicon oxynitride.”

    PNG
    media_image2.png
    364
    525
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 4-provided above, Kim teaches an Organic light-emitting device having thin-film encapsulation portion (title) comprising: a water-blocking layer; wherein the material of the water-blocking layer 4 (para [0047]) comprises at least one of silicon oxide, silicon nitride, and silicon oxynitride (para [0047]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the water blocking layer of Lee, comprise one of silicon oxide, silicon nitride, and silicon oxynitride, as taught by Kim to thereby “provide excellent resistance to moisture” (para [0026]).

	


Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Huang et al. US Patent No. 5,929,474 teaches an Active matrix OED array.
	b. Choi et al. PG Pub 2014/0061597 teaches an organic light emitting display.
	c. Yamazaki et al. US Patent No. 9,236,418 teaches a light emitting device

Allowable Subject Matter
3.	Claims 18-22, 28 and claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 17or (ii) claim 18 is fully incorporated into the base claim 17.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, a drive backplane, the anode array further comprises a plurality of first electrodes spaced apart from each other, the first electrode is formed on the anode unit and bonded to the drive backplane, and the anode unit is electrically connected to the drive backplane through the first electrode.
Claims 19-22 would be allowable, because they depend on allowable claim 18.
	
Claim 28 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 28, a step S3 comprises: S31, depositing a protective material to cover the anode unit material after depositing the anode unit material; S32, forming a photoresist mask plate on the protective material by a photolithography patterning process; S33, forming a plurality of protective units spaced apart from each other by etching the protective material with the photoresist mask plate as a mask, and then removing the photoresist mask plate; S34, forming the plurality of anode units spaced apart from each other by etching the anode unit material with the plurality of protective units as a mask.
Claim 29 would be allowable, because it depends on allowable claim 28.
Claim 30 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 27or (ii) claim 30 is fully incorporated into the base claim 27.  
Claim 30 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 30, S4: providing a drive backplane, a step S4 comprising: S41, forming on the drive substrate a plurality of second electrodes spaced apart from each other, the second electrodes and the drive substrate constituting the drive backplane; S42, bonding the anode array to the second electrodes with an anisotropic conductive film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895